FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT AND OTHER REPURCHASE DOCUMENTS
(Wachovia/MMA)

THIS FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT, dated as of
November 21, 2007 (this “Amendment No. 1”), is entered into by and among MMA
REALTY CAPITAL REPURCHASE SUBSIDIARY, LLC, a Maryland limited liability company,
as the seller (together with its successors and permitted assigns, the
“Seller”), VARIABLE FUNDING CAPITAL COMPANY LLC, a Delaware limited liability
company, as the purchaser (together with its successors and assigns,
“Purchaser”), WACHOVIA CAPITAL MARKETS, LLC, a Delaware limited liability
company (together with its successors and assigns, “WCM”), as the deal agent for
VFCC (together with its successors and assigns in such capacity, the “Deal
Agent”), MMA REALTY CAPITAL, LLC, a Maryland limited liability company, as the
limited guarantor (together with its successors and permitted assigns, “Limited
Guarantor”), MUNICIPAL MORTGAGE & EQUITY, LLC, a Delaware limited liability
company, as the parent (together with its successors and permitted assigns, “the
Parent”), and consented to by MMA CAPITAL CORPORATION, a Michigan corporation,
as the pledgor (together with its successors and permitted assigns, the
“Pledgor”). Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Repurchase Agreement (as defined below).

R E C I T A L S

WHEREAS, the Seller, the Limited Guarantor, the Parent, the Purchaser and the
Deal Agent are parties to that certain Master Repurchase Agreement, dated as of
November 13, 2006 (as amended by this Amendment No. 1, the “Repurchase
Agreement”);

WHEREAS, the Seller, the Parent and the Limited Guarantor desire to make certain
modifications to the Repurchase Documents;

WHEREAS, the Purchaser and the Deal Agent are willing to modify the Repurchase
Documents as requested by the Seller, the Parent and the Limited Guarantor on
the terms and conditions specified herein; and

WHEREAS, the Pledgor is a party to other Repurchase Documents and related
agreements that may be affected, directly or indirectly, by this Amendment No. 1
and desires to evidence its agreement to the amendments and modifications set
forth herein.

NOW THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

Section 1. Amendment to Repurchase Agreement.

(a) The definition of “Facility Maturity Date” contained in Subsection 1.1(b) to
the Repurchase Agreement is hereby amended and restated in its entirety as
follows:

““Facility Maturity Date”: Subject to Article X, the earliest of
(a) December 31, 2007, (b) the date on which the Liquidity Agreement terminates,
expires or is unavailable and (c) the date on which this Agreement shall
terminate in accordance with the provisions hereof or by operation of Applicable
Law.”

(b) The definition of “Maximum Amount” contained in Subsection 1.1(b) to the
Repurchase Agreement is hereby amended and restated in its entirety as follows:

““Maximum Amount”: Subject to Subsection 2.3(a) of this Agreement, $9,000,000;
provided, however, on and after the Facility Maturity Date, the Maximum Amount
shall mean the aggregate Purchase Price outstanding for all Transactions.”

(c) The definition of “LC Permitted Draw Amount” contained in Subsection 1.1(b)
to the Repurchase Agreement is hereby amended and restated in its entirety as
follows:

““LC Permitted Draw Amount”: On any date of determination, the maximum amount
that the Deal Agent is permitted to draw under the Letter of Credit, which
amount shall be set forth in a Credit Support Annex and shall be equal to the
lesser of (x) $5,445,000 and (y) the sum of (a) the Base Credit Support plus
(b) the Excess Credit Support.”

Section 2. Amendment to Fee Letter.

The definition of “Letter of Credit Amount” contained in the Fee Letter is
hereby amended and restated in its entirety as follows:

““Letter of Credit Amount”: $5,445,000 in the aggregate.”



      Section 3. Repurchase Documents in Full Force and Effect as Modified.

Except as specifically modified hereby, the Repurchase Documents shall remain in
full force and effect. All references to any Repurchase Document shall be deemed
to mean each Repurchase Document as modified by this Amendment No. 1. This
Amendment No. 1 shall not constitute a novation of the Repurchase Documents, but
shall constitute a modification thereof. The parties hereto agree to be bound by
the terms and conditions of the Repurchase Documents, as modified by this
Amendment No. 1, as though such terms and conditions were set forth herein. For
the avoidance of doubt, the parties acknowledge and agree that the Funding
Expiration Date has occurred and that no additional purchases or advances of
Purchase Price shall be made under the Repurchase Agreement.

Section 4. Representations.

Each of the Seller, the Parent the Limited Guarantor and the Pledgor represent
and warrant, as of the date of this Amendment No. 1, as follows:

(a) it is duly incorporated or organized, validly existing and in good standing
under the laws of its jurisdiction of organization and each jurisdiction where
it conducts business;

(b) the execution, delivery and performance by it of this Amendment No. 1 is
within its corporate, company or partnership powers, has been duly authorized
and does not contravene (1) its Authority Documents or its applicable
resolutions, (2) any Applicable Law or (3) any Contractual Obligation,
Indebtedness or Guarantee Obligation;

(c) no consent, license, permit, approval or authorization of, or registration,
filing or declaration with, any Governmental Authority or other Person is
required in connection with the execution, delivery, performance, validity or
enforceability by or against it of this Amendment No. 1;

(d) this Amendment No. 1 has been duly executed and delivered by it;

(e) this Amendment No. 1, as well as each of the Repurchase Documents as
modified by this Amendment No. 1, constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity;

(f) no Default or Event of Default exists or will exist after giving effect to
this Amendment No. 1; and

(g) each of the Repurchase Documents is in full force and effect and neither the
Seller, the Parent, the Limited Guarantor nor the Pledgor has any defense,
offset, counterclaim, abatement, right of rescission or other claims, legal or
equitable, available to the Seller, the Parent, the Limited Guarantor, the
Pledgor or any other Person with respect to this Amendment No. 1, the Repurchase
Agreement, the Repurchase Documents or any other instrument, document and/or
agreement described herein or therein, as modified and amended hereby, or with
respect to the obligation of the Seller, the Parent and the Limited Guarantor to
repay the Obligations and other amounts due under the Repurchase Documents.

Section 5. Conditions Precedent.

The effectiveness of this Amendment No. 1 is subject to the following conditions
precedent: (i) delivery to the Deal Agent of this Amendment No. 1 duly executed
by each of the parties hereto; (ii) delivery to the Deal Agent of the originals
of one (1) or more replacement Letters of Credit in the aggregate amount of the
Letter of Credit Amount, which Letters of Credit shall be in form and substance
satisfactory to the Deal Agent in its discretion; (iii) the aggregate Purchase
Price outstanding for all Transactions shall be equal to or less than the
Maximum Amount as of the date of this Amendment No. 1; (iv) the payment of all
reasonable legal fees and expenses of Moore & Van Allen PLLC, as counsel to the
Deal Agent, in the amount to be set forth on a separate invoice; and (v) such
other documents, agreements or certifications as the Deal Agent may reasonably
require.

Upon the satisfaction of the conditions precedent in this Section 5 of this
Amendment No. 1, the Deal Agent shall deliver to the Seller the Letters of
Credit issued by the Letter of Credit Issuers in the aggregate Letter of Credit
Amount of $100,000,000.

Section 6. Miscellaneous.

(a) This Amendment No. 1 may be executed in any number of counterparts
(including by facsimile), and by the different parties hereto on the same or
separate counterparts, each of which shall be deemed to be an original
instrument but all of which together shall constitute one and the same
agreement.

(b) The descriptive headings of the various sections of this Amendment No. 1 are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) This Amendment No. 1 may not be amended or otherwise modified, waived or
supplemented except as provided in the Repurchase Agreement.

(d) The interpretive provisions of Sections 1.2, Section 1.3 and Section 1.4 of
the Repurchase Agreement are incorporated herein mutatis mutandis.

(e) This Amendment No. 1 represents the final agreement among the parties and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.

(f) THIS AMENDMENT NO. 1 AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

1

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.



    THE SELLER:

MMA REALTY CAPITAL REPURCHASE SUBSIDIARY, LLC, a Maryland limited liability
company

By: /s/Thomas P. Cornett
Name: Thomas P. Cornett
Title: Senior Vice President


MMA Realty Capital Repurchase Subsidiary, LLC


3000 Bayport Drive, Suite 1100
Tampa, Florida 33607
Attention: Thomas P. Cornett
Facsimile No.: (813) 425–8000
Confirmation No.: (813) 868–8076

[Signatures Continued on the Following Page]

2

THE PURCHASER:
VARIABLE FUNDING CAPITAL COMPANY LLC,
as a Purchaser

By: Wachovia Capital Markets, LLC,
as attorney–in–fact

By: /s/ Douglas R. Wilson, Sr.
Name: Douglas R. Wilson, Sr.
Title: Director


Variable Funding Capital Company LLC


c/o Wachovia Capital Markets, LLC
301 South College Street, TW10
Charlotte, North Carolina 28288
Attention: Conduit Administration
Facsimile No.: (704) 383–9579
Confirmation No. (704) 374–2520

[Signatures Continued on the Following Page]

3

THE DEAL AGENT:
WACHOVIA CAPITAL MARKETS, LLC

By: /s/ H. Lee Goins III
Name: H. Lee Goins III
Title: Vice President


Wachovia Capital Markets, LLC
301 South College Street, NC0166
Charlotte, North Carolina 28288
Attention: Lee Goins
Facsimile No.: (704) 715–0066
Confirmation No.: (704) 715–7655

[Signatures Continued on the Following Page]

4

THE LIMITED GUARANTOR:
MMA REALTY CAPITAL, LLC,
a Maryland limited liability company

By: /s/Thomas P. Cornett
Name: Thomas P. Cornett
Title: Senior Vice President


MMA Realty Capital, LLC
3000 Bayport Drive, Suite 1100
Tampa, Florida 33607
Attention: Thomas P. Cornett
Facsimile No.: (813) 425–8000
Confirmation No.: (813) 868–8076

[Signatures Continued on the Following Page]

5

THE PARENT:
MUNICIPAL MORTGAGE & EQUITY, LLC,
a Delaware limited liability company

By: /s/Thomas P. Cornett
Name: Thomas P. Cornett
Title: Senior Vice President


Municipal Mortgage & Equity, LLC
3000 Bayport Drive, Suite 1100
Tampa, Florida 33607
Attention: Thomas P. Cornett
Facsimile No.: (813) 425–8000
Confirmation No.: (813) 868–8076

[Signatures Continued on the Following Page]

6

Acknowledged and agreed to by the Pledgor with
respect to provisions expressly applicable to it:

MMA CAPITAL CORPORATION,
a Michigan corporation

By: /s/Thomas P. Cornett
Name: Thomas P. Cornett
Title: Senior Vice President


MMA Capital Corporation
3000 Bayport Drive, Suite 1100
Tampa, Florida 33607
Attention: Thomas Cornett
Facsimile No.: (813) 425–8000
Confirmation No.: (813) 868–8076

7